08-XX For further information: John F. Walsh Vice President - Investor Relations Southern Union Company 212-659-3208 SOUTHERN UNION EPS UP 21%; 2$1.80 TO $1.90 · First Quarter 2008 EPS of $.64 vs. $.53 in prior year · Florida Gas Transmission expansion 75% contracted HOUSTON, May 8, 2008 – Southern Union Company (NYSE: SUG) today reported net earnings available for common stockholders for the quarter ended March 31, 2008, of $78.6 million ($.64 per fully diluted share) compared with $74.4 million ($.62 per share) in the prior year.Excluding selected items, the prior year’s net earnings available for common stockholders would have been $64.2 million ($.53 per share) for the quarter. Three months ended March 31, ($000s, except per share amounts) 2008 2007 Operating revenues $ 952,698 $ 780,232 Operating income $ 153,555 $ 129,594 Net earnings $ 82,908 $ 78,721 Preferred stock dividends $ (4,341 ) $ (4,341 ) Net earnings available to common stockholders $ 78,567 $ 74,380 After-tax adjustment for selected items $ - $ (10,223 ) Adjusted net earnings available to common stockholders $ 78,567 $ 64,158 Adjusted net earnings per share available to common stockholders $ 0.64 $ 0.53 Selected items in 2007 primarily include a $14.1 million pretax nonrecurring gain related to the settlement of litigation. Net operating revenue, calculated as revenue less cost of gas and other energy and revenue related taxes, increased $43.5 million or 16%, to $323.6 million from $280.1 million in the prior year. For the quarter ended March 31, 2008, Southern Union reported earnings before interest and taxes (“EBIT”) of $170.6 million compared with adjusted EBIT (excluding the aforementioned selected items) of $146.7 million in the prior period, representing an increase of 16%. The increase in adjusted operating results was primarily attributable to increased contributions from Southern Union’s gathering and processing and transportation and storage segments.The company’s gathering and processing segment, Southern Union Gas Services, recorded EBIT of $28.6 million for the quarter compared with $8.9 million for the same period in the prior year, an increase of 221%.The transportation and storage segment recorded EBIT of $109.4 million compared with adjusted EBIT of $101.1 million in 2007, representing an increase of 8%. Management’s Perspective Commenting on the first quarter, George L. Lindemann, chairman, president and CEO, said, “We are very pleased with the quarterly financial performance across all of our business segments.From a year-over-year perspective, we are proud to have been able to grow comparable earnings per share by 21%.We are also pleased to report that we are reaffirming our annual earnings guidance in the range of $1.80 to $1.90 per share.” Senior executive vice president Eric D. Herschmann added, “Florida Gas Transmission continues to make significant progress on its Phase VIII expansion.It has already signed precedent agreements with shippers for 75% of the expansion capacity and we are confident that additional capacity will be contracted prior to filing the FERC certificate this fall.At our gathering and processing segment, we are pleased to report that we have fully hedged a total of 30,000 MMBtu/d of our 2008 equity volumes at $15.02 per MMBtu and have hedged an additional 10,000 MMBtu/d of processing spread exposure at $7.10.We have also been active in the market for 2009, adding several positions to our program that will help solidify next year’s earnings and cash flow.” Key Factors Impacting First Quarter 2008 Performance Relative to Prior Year · Southern Union’s transportation and storage segment posted EBIT of $109.4 million, compared with adjusted EBIT of $101.1 million in the prior year.The $8.3 million increase was primarily attributable to an $18.0 million increase in operating revenues at Panhandle Energy, primarily a result of higher transportation and storage revenues, offset partially by $4.4 million of higher operating expense and $4.4 million of higher depreciation expense. · The gathering and processing segment reported EBIT of $28.6 million compared with $8.9 million in the prior year.Gross margin increased by $25.2 million, primarily due to improved operating efficiencies resulting in increased equity volumes, as well as higher realized natural gas and natural gas liquids prices, partially offset by a $5.3 million increase in operating expenses. · EBIT for the company’s distribution segment (predominantly Missouri Gas Energy) decreased $3.2 million to $30.3 million.The decrease was due primarily to an increase in operating expenses of $3.8 million coupled with a change in the company’s residential customer class rate structure to a straight-fixed variable rate design which has the effect of normalizing margin throughout the year. · Interest expense decreased $1.5 million to $50.7 million for the quarter.The decrease was primarily due to lower LIBOR-based rates, higher capitalized interest costs, and lower outstanding balances at Southern Union offset partially by higher outstanding balances at Panhandle Energy. 2008 Earnings Guidance Southern Unionreaffirmed its 2008 net earnings guidance in the range of $1.80 to $1.90 per fully diluted share. Quarterly Report on Form 10-Q Southern Union will provide additional information about its first quarter 2008 results in its quarterly report on Form 10-Q expected to be filed Friday, May 9, 2008 with the Securities and Exchange Commission.Once made, this filing may be accessed through the Investors section of the company’s web site at www.sug.com. Investor Call &
